 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10   THOMAS LEE GLEASON,                           Case No. 1:19-cv-00539-EPG (PC)
11                 Plaintiff,                      SCREENING ORDER
12         v.                                      ORDER ALLOWING PLAINTIFF’S
                                                   COMPLAINT TO PROCEED AGAINST
13   JOHN DOE,                                     DEFENDANT JOHN DOE ON PLAINTIFF’S
                                                   CLAIMS FOR EXCESSIVE FORCE IN
14                Defendant.                       VIOLATION OF THE EIGHTH
                                                   AMENDMENT AND RETALIATION IN
15                                                 VIOLATION OF THE FIRST AMENDMENT
16                                                 (ECF NO. 1)
17                                                 ORDER DIRECTING CLERK OF COURT TO
                                                   SEND PLAINTIFF A COPY OF FORM AO
18                                                 88B AND FORM USM-285
19                                                 THIRTY (30) DAY DEADLINE
20          Thomas Gleason (“Plaintiff”) is a state prisoner proceeding pro se and in forma
21   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the
22   complaint commencing this action on April 24, 2019. (ECF No. 1).
23          The Court finds that Plaintiff has stated cognizable claims against defendant John Doe
24   for excessive force in violation of the Eighth Amendment and retaliation in violation of the
25   First Amendment.
26          As the only defendant in this case is a doe defendant, the Court will not authorize
27   service of process at this time. Instead, the Court will allow Plaintiff to subpoena documents
28   from the California Department of Corrections and Rehabilitation that may allow him to

                                                      1
 1   identify the doe defendant. If Plaintiff is able to identify the doe defendant, he should file a
 2   motion to substitute the named individual in place of defendant John Doe.
 3   I.      SCREENING REQUIREMENT
 4           The Court is required to screen complaints brought by prisoners seeking relief against a
 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
 6   The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 7   legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or
 8   that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.
 9   § 1915A(b)(1), (2). As Plaintiff is proceeding in forma pauperis (ECF No. 7), the Court may
10   also screen the complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any
11   portion thereof, that may have been paid, the court shall dismiss the case at any time if the court
12   determines that the action or appeal fails to state a claim upon which relief may be granted.”
13   28 U.S.C. § 1915(e)(2)(B)(ii).
14           A complaint is required to contain “a short and plain statement of the claim showing
15   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
16   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
17   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
18   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient
19   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
20   (quoting Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting
21   this plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts
22   “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d
23   677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). Additionally, a
24   plaintiff’s legal conclusions are not accepted as true. Iqbal, 556 U.S. at 678.
25           Pleadings of pro se plaintiffs “must be held to less stringent standards than formal
26   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that
27   pro se complaints should continue to be liberally construed after Iqbal).
28   \\\

                                                        2
 1   II.      SUMMARY OF PLAINTIFF’S COMPLAINT
 2            The events alleged in the complaint occurred at the Delano State Prison reception center
 3   building.
 4            On March 20, 2017, at approximately 2:30 p.m., defendant Correctional Officer John
 5   Doe gave all the United States postal mail to an inmate to pass out. The inmate threw out just
 6   about all of the mail for the black inmates. Plaintiff personally got three of his letters out of the
 7   trash.
 8            Plaintiff confronted defendant John Doe, and defendant John Doe told Plaintiff not to
 9   tell him how to run the unit. Plaintiff then asked for a 602. Defendant John Doe asked Plaintiff
10   why he wanted one, and Plaintiff replied “because I’m going to 602 you.” Defendant John Doe
11   then said “turn around and cuff up.” Defendant John Doe then took Plaintiff into the sally port,
12   pressed Plaintiff’s face against the wall, and hit Plaintiff on the side of the head and in the ribs.
13   Defendant John Doe then said “listen good. I run this fucking building the way I see fit do you
14   hear me.” Plaintiff said “yes” because he did not want to be hit again. Defendant John Doe
15   then asked Plaintiff if he still wanted the 602, and Plaintiff replied “no.” Defendant John Doe
16   then slapped Plaintiff on the side of the head and said, “yeah that[’s] what I thought[,] now go
17   lock-up shit head.”
18            Plaintiff alleges that he is now hesitant to write 602s.
19            Plaintiff brings an excessive force claim and a retaliation claim against defendant John
20   Doe.
21   III.     EVALUATION OF PLAINTIFF’S CLAIMS
22               a. Section 1983
23            The Civil Rights Act under which this action was filed provides:
24                   Every person who, under color of any statute, ordinance,
                     regulation, custom, or usage, of any State or Territory or the
25                   District of Columbia, subjects, or causes to be subjected, any
26                   citizen of the United States or other person within the jurisdiction
                     thereof to the deprivation of any rights, privileges, or immunities
27                   secured by the Constitution and laws, shall be liable to the party
                     injured in an action at law, suit in equity, or other proper
28                   proceeding for redress....

                                                        3
 1   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
 2   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor,
 3   490 U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see
 4   also Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los
 5   Angeles, 697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir.
 6   2012); Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
 7          To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted
 8   under color of state law, and (2) the defendant deprived him of rights secured by the
 9   Constitution or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir.
10   2006); see also Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing
11   “under color of state law”). A person deprives another of a constitutional right, “within the
12   meaning of § 1983, ‘if he does an affirmative act, participates in another's affirmative act, or
13   omits to perform an act which he is legally required to do that causes the deprivation of which
14   complaint is made.’” Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th
15   Cir. 2007) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite
16   causal connection may be established when an official sets in motion a ‘series of acts by others
17   which the actor knows or reasonably should know would cause others to inflict’ constitutional
18   harms.” Preschooler II, 479 F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of
19   causation “closely resembles the standard ‘foreseeability’ formulation of proximate cause.”
20   Arnold v. Int'l Bus. Mach. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City
21   of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008).
22              b. Excessive Force
23          “In its prohibition of ‘cruel and unusual punishments,’ the Eighth Amendment places
24   restraints on prison officials, who may not... use excessive physical force against prisoners.”
25   Farmer, 511 at 832. “[W]henever prison officials stand accused of using excessive physical
26   force in violation of the [Eighth Amendment], the core judicial inquiry is... whether force was
27   applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to
28   cause harm.” Hudson v. McMillian, 503 U.S. 1, 6–7 (1992).

                                                      4
 1           When determining whether the force was excessive, the court looks to the “extent of
 2   injury suffered by an inmate..., the need for application of force, the relationship between that
 3   need and the amount of force used, the threat ‘reasonably perceived by the responsible
 4   officials,’ and ‘any efforts made to temper the severity of a forceful response.’” Hudson, 503
 5   U.S. at 7 (quoting Whitley v. Albers, 475 U.S. 312, 321 (1986)). While de minimis uses of
 6   physical force generally do not implicate the Eighth Amendment, significant injury need not be
 7   evident in the context of an excessive force claim, because “[w]hen prison officials maliciously
 8   and sadistically use force to cause harm, contemporary standards of decency always are
 9   violated.” Hudson, 503 U.S. at 9.
10           Plaintiff alleges that, after he asked for a 602, defendant John Doe cuffed Plaintiff and
11   then took him to the sally port. Defendant John Doe then pressed Plaintiff’s face against the
12   wall and hit him on the side of the head and in the ribs. After a short conversation, defendant
13   John Doe then slapped Plaintiff.
14           Based on Plaintiff’s allegations, the Court finds that Plaintiff has stated a cognizable
15   excessive force claim against defendant John Doe.
16               c. Retaliation
17           A retaliation claim requires “five basic elements: (1) an assertion that a state actor took
18   some adverse action against an inmate (2) because of (3) that prisoner’s protected conduct, and
19   that such action (4) chilled the inmate's exercise of his First Amendment rights, and (5) the
20   action did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408
21   F.3d 559, 567-68 (9th Cir. 2005) (footnote omitted); accord Watson v. Carter, 668 F.3d 1108,
22   1114-15 (9th Cir. 2012); Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009).
23           While prisoners have no freestanding right to a prison grievance process, see Ramirez v.
24   Galaza, 334 F.3d 850, 860 (9th Cir.2003), “a prisoner's fundamental right of access to the
25   courts hinges on his ability to access the prison grievance system,” Bradley v. Hall, 64 F.3d
26   1276, 1279 (9th Cir.1995), overruled on other grounds by Shaw v. Murphy, 532 U.S. 223, 230
27   n.2 (2001). Because filing administrative grievances and initiating civil litigation are protected
28   activities, it is impermissible for prison officials to retaliate against prisoners for engaging in

                                                       5
 1   these activities. Rhodes, 408 F.3d at 567.
 2            Here, Plaintiff has alleged that he requested a 602 so that he could file a complaint
 3   about defendant John Doe’s conduct. In response, defendant John Doe cuffed Plaintiff and hit
 4   Plaintiff on the side of the head and in the ribs. When defendant John Doe then asked if
 5   Plaintiff still wanted a 602, Plaintiff said no.
 6            Based on Plaintiff’s allegations, the Court finds that Plaintiff has stated a cognizable
 7   retaliation claim against defendant John Doe.
 8   IV.      CONCLUSION AND ORDER
 9            The Court has screened Plaintiff’s complaint and finds that it states cognizable claims
10   against defendant John Doe for excessive force in violation of the Eighth Amendment and
11   retaliation in violation of the First Amendment.
12            The Court will allow Plaintiff to subpoena documents from the California Department
13   of Corrections and Rehabilitation that may allow him to identify the doe defendant. When
14   completing the subpoena form (form AO 88B), Plaintiff should identify with specificity the
15   documents he is seeking. Once Plaintiff has completed and returned form AO 88B and form
16   USM-285, the Court will direct the United States Marshals Service to serve the subpoena on
17   the California Department of Corrections and Rehabilitation.1 The Court notes that it may limit
18   Plaintiff’s request for production of documents.
19            If Plaintiff is able to identify the doe defendant, he should file a motion to substitute.
20            Accordingly, based on the foregoing, it is HEREBY ORDERED that:
21            1. This action proceed against defendant John Doe on Plaintiff’s claims for excessive
22                force in violation of the Eighth Amendment and retaliation in violation of the First
23                Amendment;
24            2. The Clerk of Court is directed to send Plaintiff a copy of form AO 88B and a copy
25                of form USM-285;
26
27
              1
                 If after being served with the subpoena the California Department of Corrections and Rehabilitation
28   fails to respond or objects to providing documents, Plaintiff may file a motion to compel. The motion must be
     filed with the Court and served on the California Department of Corrections and Rehabilitation.

                                                              6
 1        3. Plaintiff has thirty days from the date of service of this order to complete and return
 2              form AO 88B and form USM-285;
 3        4. Plaintiff has 120 days from the date of service of this order to file a motion to
 4              substitute a named defendant in place of John Doe; and
 5        5. Failure to comply with this order may result in the dismissal of this action.
 6
     IT IS SO ORDERED.
 7
 8
       Dated:     May 9, 2019                                /s/
 9                                                     UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   7
